Citation Nr: 0948089	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  08-12 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
pes planus.  

2.  Entitlement to service connection for a claimed low back 
disorder.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral otitis externa (originally 
claimed as bilateral ear aches) prior to January 7, 2009, and 
10 percent thereafter.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from May 1995 to May 
2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the RO 
that, in part, denied the Veteran's claims of service 
connection for bilateral pes planus and low back disorder.  
The RO granted service connection for bilateral otitis 
externa (originally claimed as bilateral ear aches); an 
initial noncompensable evaluation was assigned, effective on 
May 24, 2007.  

By a March 2009 rating action, the RO assigned an initial 10 
percent disability evaluation to the service-connected 
bilateral otitis externa, effective January 7, 2009--the date 
the Veteran received emergency treatment at a VA facility for 
this disability.  

Finally, on VA Form 9, Appeal to Board of Veterans' Appeals, 
the Veteran argued that due to daily knee pain, his service-
connected patellofemoral syndrome of the right and left knees 
were more severely disabling than that reflected by the 
"awarded 20 %."  The Board has construed the Veteran's 
statement as an informal claim for increased initial ratings 
in excess of 10 percent for the service-connected 
patellofemoral syndrome of the knees.  

In addition, during an August 2007 VA QTC examination, the 
Veteran complained of recurrent tinnitus as a result of 
having fired weapons with his right hand during military 
service.  (See August 2007 VA ear QTC examination report).  
VA has a duty to adjudicate all claims reasonably raised by 
the record.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995); 
Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  

Thus, in view of the foregoing, the Board finds that the 
following three (3) issues have been reasonably raised by the 
evidence of record:  (1) an initial evaluation in excess of 
10 percent for the service-connected patellofemoral syndrome 
of the right knee; (2) an initial evaluation in excess of 10 
percent for the service-connected patellofemoral syndrome of 
the left knee; and (3) service connection for tinnitus.  

As these issues have not been developed for appellate review, 
they are referred to the RO for any indicated action.  


FINDINGS OF FACT

1.  The Veteran is shown to have had mild, asymptomatic 
bilateral pes planus at the time he entered active service in 
March 1995.  

2.  The currently demonstrated bilateral pes planus is shown 
as likely as not to have undergone an increase in severity 
beyond natural progression during service.  

3.  The Veteran currently is not shown to have a low back 
condition that can be attributed to a documented  injury or 
other event or incident of his active service.  

4.  Prior to January 7, 2009, the service-connected bilateral 
otitis externa is shown to have been productive of a 
disability picture that more nearly approximated that of 
recurrent episodes of swelling, discharge and itching, 
requiring frequent and prolonged treatment.  

5.  The currently assigned 10 percent is the highest rating 
contemplated for the service-connected bilateral otitis 
externa under established rating criteria based on a showing 
of recurrent episodes of swelling, discharge and itching, 
requiring frequent and prolonged treatment; an exceptional or 
unusual disability picture including any manifested by marked 
interference with employment or frequent hospitalization is 
not demonstrated.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by pes planus is due disease or injury 
that was aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).  

2.  The Veteran does not have a low back disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  

4.  For the period prior to January 7, 2009, the criteria for 
the assignment of a 10 percent rating for the service-
connected bilateral otitis externa were met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, 
Diagnostic Code 6210 (2009).

5.  The claim for a rating in excess of 10 percent for the 
service-connected bilateral otitis externa must be denied by 
operation of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.87 including Diagnostic Code 6210 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim. The claimant should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  

Proper notification must also invite the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120- 21 (2004).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal. 
Id.  

With regard to the service connection claims on appeal, VA 
provided the Veteran with pre-adjudication notice on the 
Pelegrini II VCAA elements in a July 2007 letter.  

The letter informed the Veteran to let VA know of any 
evidence he thought would support his claims for service 
connection for bilateral pes planus and low back disorder, 
that it was his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was informed of the Dingess elements in 
a June 2008 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The Veteran was provided pre-adjudication 
VCAA notice via a July 2007 letter.  Id.

Concerning the initial evaluation claimed decided herein, the 
Board finds that it  arose from the Veteran's disagreement 
with the RO's assignment of an initial noncompensable rating 
assigned after the grant of service connection for bilateral 
otitis externa.  (See December 2007 rating action).  

The courts have held, and VA's General Counsel has agreed, 
that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003.

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

In this case, the initial evaluation claim on appeal was 
substantiated after the enactment of VCAA, and the Veteran 
has not alleged any prejudice by any notice defect.  

The Board notes that the United States Court of Appeals for 
Veteran s Claims (Court), in Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. Sept. 4, 2009) clarified VA's notice 
obligations in increased rating claims.  As the instant 
appeal stems, in part, from the grant of initial compensation 
benefits for bilateral otitis media, as opposed to an 
increased rating claim, Vazquez-Flores is inapplicable.  Id.   

Regarding VA's duty to assist the Veteran with his service 
connection and initial evaluation claims on appeal, service 
treatment records from his longstanding period of military 
service are contained in the claims file.  

In addition, voluminous private and VA post-service medical 
records, as well as statement of the Veteran and his 
representative have been associated with the claims files.  

The Veteran was afforded VA QTC examinations in conjunction 
with his service connection and initial evaluation claims in 
August 2007 and February 2009 (ear examination).  Copies of 
these examination reports are contained in the claims files.  

As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown.  

The Veteran has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the Veteran under VCAA, does not contain 
competent evidence to suggest that any low back disorder is 
etiologically related to the Veteran's longstanding period of 
service.  

On a VCAA Notice Response, dated in January 2009, the Veteran 
indicated that he did not have any additional information to 
submit in support of his current appeal. He requested that 
the Board decide his claims as soon as possible.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the service connection and initial evaluation claims analyzed 
hereinbelow.  




A.  Service Connection Claims

The law provides that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

A claimant with military service is presumed to have been in 
sound condition except for defects noted when examined and 
accepted for service. According to 38 C.F.R. § 3.304(b), the 
term "noted" denotes only such conditions that are recorded 
in examination reports.  The existence of conditions prior to 
service reported by the claimant as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  


B.  Legal Analysis

The Veteran contends that his preexisting bilateral pes 
planus was aggravated by the rigors of physical training 
during military service.  He also maintains that he currently 
has a low back disorder that is the result of an in-service 
injury in 2001.  


(i) Bilateral pes planus

The Veteran reports that, aside from receiving treatment for 
foot pain on one occasion, he did not seek any further 
treatment for this disability throughout his period of 
service. 

The service treatment records include a March 1995 service 
enlistment examination report, reflecting that the Veteran's 
feet were evaluated as "normal."  However, in the Summary 
of Defects and Diagnosis section of that report, the 
examining physician clearly indicated that the Veteran had 
mild and asymptomatic pes planus.  

As noted, a pre-existing injury will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Here, the Board finds the evidence to be in relative 
equipoise in showing that the pre-existing bilateral pes 
planus as likely as not underwent any increase in severity 
beyond natural progression during the Veteran's extended 
active service that included periods of deployment under 
likely harsh conditions.  

Here, and as conceded to by the Veteran, the sole mention of 
any reference to the Veteran's feet in the entirety of the 
service treatment records was in November 2006.  At that 
time, the Veteran complained of pain in his feet.  

This evidence is sufficient to establish that the pre-
existing pes planus had become symptomatic in service.  
Moreover, given the Veteran's credible lay assertions, the 
condition as likely as not worsened to a degree greater than 
that expected under the ordinary conditions of life.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for pes planus is warranted on this 
record.  


(ii) Low Back Disorder

The medical evidence does not show that the Veteran currently 
has a low back disorder that it had its clinical onset during 
his period of service.  

The service treatment records show that, in March 2005, the 
Veteran complained of having pulled a muscle in his upper 
(italics added for emphasis) back between his shoulder 
blades.  The Veteran was instructed to alternate between hot 
and cold packs on the affected area, as well as to change 
sleeping positions and use over-the-counter medications.  
When seen the next day, the Veteran indicated that there was 
no change in his condition.  

On DD Form 2796, Post Deployment Health Assessment, dated in 
February 2006, the Veteran reported having had back pain and 
stiffness and swollen or painful joints.  

Other treatment reports, dated in April and May 2006, reflect 
that the Veteran had complained of midline, non-radiating 
back pain that was relieved by leaning backward.  He denied 
having sustained any physical trauma.  The physical 
examination found no significant physical deficit.  
Assessments of backache and obesity were entered, 
respectively..  

A January 2007 neurological examination revealed absent deep 
tendon reflexes below the knee, but the remainder of the 
examination was within normal limits.  

Contrary to the Veteran's assertion that he currently has a 
low back disorder, an August 2007 VA QTC examination report 
contains the examiner's findings, entered after an 
essentially normal physical evaluation of the lumbar spine, 
that there was no evidence of any pathology or diagnosis of 
the lumbar spine.  (See August 2007 VA QTC general medical 
examination report).  

In the absence of a proof of a present low back disorder, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 23, 225 (1992).  

At no time during the pendency of this appeal has the Veteran 
demonstrated, nor does the evidence show that he has a 
current low back disorder.  See McClain v. Nicholson, 21 Vet. 
App. 318, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim).  

The Court has held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  

However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service. See, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Here, the Veteran is capable of reporting that he experienced 
back pain after he injured his low back during military 
service.  He is not, however, competent (i.e., professional 
qualified) to diagnose a low back disorder to offer an 
opinion as to the cause of this claimed condition.  

On this record, there is no competent medical evidence 
showing a current medical diagnosis of a low back disorder.  

Therefore, the Board concludes that the Veteran's claim of 
service connection for a low back disorder must be denied in 
the absence of any current clinical evidence confirming the 
presence of the claimed disability.  


B.  Initial Evaluation Claim-Bilateral Otitis Externa

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

By a December 2007 rating action, the RO granted service 
connection for bilateral otitis externa and assigned an 
initial noncompensable evaluation, effective on May 24, 2007.  

By a March 2009 rating action, the RO assigned an initial 10 
percent evaluation to the service-connected bilateral otitis 
externa, effective on January 7, 2009--the date the Veteran 
sought treatment for this disability at a VA emergency 
clinic.  (See December 2007 and March 2009 rating actions).  

Diagnostic Code 6210 provides for a maximum 10 percent rating 
where chronic otitis externa is exhibited by swelling, 
discharge and itching, requiring frequent and prolonged 
treatment.  38 C.F.R. § 4.87, Diagnostic Code 6210.  

Under 38 C.F.R. § 4.31, where the criteria for a compensable 
rating under a diagnostic code are not met, and the schedule 
does not provide for a zero percent evaluation, a zero 
percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2009).  


(i) Prior to January 7, 2009

During an August 2007 VA QTC examination, the Veteran 
described having "super achy" ear pain down into his jaw 
with stiffness from both ears that occurred one time a month 
and lasted for four (4) days.  The Veteran denied having any 
associated dizziness, vertigo, difficulty balancing or 
discharge.  

The Veteran denied having received any current treatment, but 
indicated that he had previously been prescribed Cipro HC.  
He had not been hospitalized or had surgery for his ear 
condition.  

The examiner noted that the Veteran's jaw pain interfered 
with his ability to chew food and work, as it affected his 
concentration.  An examination of the ears, revealed findings 
of bilateral otitis externa.  The external canals were 
abnormal, bilaterally.  

The tympanic membranes were normal, bilaterally.  A mastoid 
examination was within normal limits, bilaterally.  There was 
no evidence of any active (italics added for emphasis) 
bilateral infection, disturbance of balance, or staggering or 
cerebellar gait, bilaterally.  

Thus, the August 2007 VA QTC examination confirmed the 
presence of chronic bilateral otitis externa manifested by 
achy ear pain that occurred once a month and lasted for four 
days and was evidence of serous discharge, swelling or 
itching.  

Moreover, the record served to establish that the service-
connected bilateral otitis externa was productive of a 
disability picture that more nearly resembled otitis externa 
is exhibited by swelling, discharge and itching, requiring 
frequent and prolonged treatment during the course of the 
appeal.  

In short, a 10 percent rating under Diagnostic Code 6210 is 
assignable for the period prior to January 7, 2009.  See 38 
C.F.R. § 4.87, Diagnostic Code 6210.  

The Board has considered other Diagnostic Codes addressing 
the ears in relation to the Veteran's claim for increase.  
Under Diagnostic Code 6200, which addresses otitis media 
disorders, a higher rating is not for application absent a 
showing of middle ear disease.  

Here, as the Veteran's service-connected bilateral otitis 
externa relates to the external ear canal, there was no 
indication of a polyp or mass in the aural canal during the 
period in question.  Thus, Diagnostic Code 6200 is 
inapplicable to the Veteran's claim.  

The remaining Diagnostic Codes are for chronic nonsuppurative 
otitis media with effusion (Diagnostic Code 6201), 
otosclerosis (Diagnostic Code 6202), peripheral vestibular 
disorders (Diagnostic Code 6204), Meniere's syndrome 
(Diagnostic Code 6205), loss of the auricle (Diagnostic Code 
6207), malignant and benign neoplasms of the ear (Diagnostic 
Codes 6208- 6209), and perforation of the tympanic membrane 
(Diagnostic Code 6211).  

None of these conditions exist on the record, and a rating 
higher than 10 percent evaluation under any of these 
Diagnostic Codes would not be appropriate, even by analogy, 
for the period in question.  

As noted, the Veteran has raised a claim of service 
connection for bilateral tinnitus.  VA has a duty to 
adjudicate claims that are reasonably raised by the record.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995), and this issue 
has been referred to the RO for appropriate action.  However, 
at this time, service connection is not in effect for 
bilateral tinnitus.  

The service-connected bilateral otitis externa now is rated 
at 10 percent, which is the maximum level of compensation 
payable in accordance with the established criteria of 
Diagnostic Code 6210.  

Moreover, the Board has found no basis for assigning a higher 
rating under any other Diagnostic Code dealing with ear 
disease.  Thus, within regular rating framework, the claim 
for an increased rating higher than 10 percent for otitis 
externa must be denied by operation of law.  

The Board also has considered whether the claim should be 
referred for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  However, the record does not show, nor 
does the Veteran assert, that the service-connected bilateral 
otitis externa is productive of an unusual or exceptional 
disability picture that would obviate the application of 
these established rating criteria.  

Additionally, there is showing that the average industrial 
impairment from the service-connected otitis externa would be 
in excess of that contemplated by the current 10 percent 
rating.  Accordingly, the referral of this case for 
extraschedular consideration is not warranted.  

The Board has considered whether "staged" ratings are 
appropriate for the service-connected bilateral otitis 
externa on appeal.  Fenderson, supra.  

Overall, the Board finds that the record does support 
assigning a 10 percent rating for the service connected 
bilateral otitis externa for the period of this appeal.  


ORDER

Service connection for bilateral pes planus is granted. 

Service connection for a claimed low back disorder is denied.  

An initial 10 percent rating for the service-connected 
bilateral otitis externa prior to January 7, 2009 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

The claim for a rating higher than 10 percent for the 
service-connected bilateral otitis externa is denied under 
the law.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


